UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4352


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MIGUEL RUMBO-BUSTOS, a/k/a Miguel Bustos,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-cr-00076-BR-1)


Submitted:   August 13, 2010                 Decided:   August 25, 2010


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Miguel Rumbo-Bustos appeals from his twenty-four month

sentence imposed pursuant to the revocation of his supervised

release.     On appeal, Rumbo-Bustos asserts that his sentence was

procedurally unreasonable because the district court failed to

consider the Guidelines range and statutory sentencing factors

and   failed      to      provide    sufficient        explanation      for    the     chosen

sentence.         We      vacate    Rumbo-Bustos’s        sentence      and    remand     for

further proceedings.

            We will affirm a sentence imposed after revocation of

supervised      release       if     it    is    not    plainly    unreasonable.          See

United States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).                               We

first   assess         the   sentence      for       unreasonableness,        “follow[ing]

generally      the      procedural        and    substantive      considerations        that

. . .     [are]      employ[ed]       in     . . .      [the]     review      of    original

sentences, . . . with some necessary modifications to take into

account    the       unique    nature       of       supervised    release         revocation

sentences.”          Id. at 438-39.         A sentence imposed upon revocation

of supervised release is plainly unreasonable if the district

court   fails        to    provide    adequate         explanation      for    the    chosen

sentence,       in     “contraven[tion           of]    clear     circuit      precedent.”

United States v. Thompson, 595 F.3d 544, 548 (4th Cir. 2010).

            A         supervised          release        revocation        sentence       is

procedurally         reasonable      if    the       district   court    considered       the

                                                 2
Chapter Seven advisory policy statement range and the 18 U.S.C.

§ 3553(a) (2006) factors that it is permitted to consider in a

supervised release revocation case.              See 18 U.S.C. § 3583(e)

(2006); Crudup, 461 F.3d at 440.             In evaluating the sentencing

court’s explanation of a selected sentence, the district court

“must    make   an   individualized     assessment      based   on   the    facts

presented.”      Gall v. United States, 552 U.S. 38, 50 (2007).

While the individualized assessment of each defendant need not

be elaborate or lengthy, it must provide a rationale tailored to

the particular case at hand and be adequate to permit appellate

review.     United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).     Thus, a recitation of the § 3553 factors and purposes is

insufficient. Likewise, a conclusory statement that a specific

sentence is the proper one does not satisfy the district court’s

responsibilities.        Id.   at    328-29.     In    addition,     we    cannot

presume that the district court adopted the arguments of one of

the parties while imposing sentence; an appellate court may not

guess at the district court’s rationale.              Id.

            Here,    while     the   district     court     stated    that     it

considered the Guidelines’ policy statements, the court did not

discuss,    calculate,    or   adopt   the     probation    officer’s      actual

advisory Guidelines range.           Nor did the court state that it

considered the § 3553 statutory sentencing factors.                   Moreover,

the court did not address Rumbo-Bustos’s arguments in favor of a

                                       3
shorter/concurrent        sentence,          i.e.   his    mental     disability,   the

circumstances     surrounding          his    attempted      illegal     reentry    into

this country, his lack of ties to Mexico, and his work history.

Likewise, the district court did not discuss the Government’s

arguments for a consecutive sentence based upon Rumbo-Bustos’s

criminal history and repeated deportations.                      Instead, the court

stated only that it was “revealing” that Rumbo-Bustos did not

foresee the consequences of violating his supervised release and

that, while there is a lot of poverty in Mexico, “the law is the

law.”    Neither of these arguments was proffered by either party.

Further,    the     court       did    not     explain     whether     Rumbo-Bustos’s

failure to foresee the consequences of his actions weighed in

his favor or against him.              Finally, while “the law is the law,”

the law also provided for a shorter or concurrent sentence at

the court’s discretion.               The court gave no indication why it

decided to exercise its discretion as it did, and any attempt to

extrapolate as to the court’s intention would be guesswork.

            Based    on     the       foregoing,      we    vacate     Rumbo-Bustos’s

sentence and remand for further proceedings consistent with this

opinion.    We dispense with oral argument because the facts and

legal    contentions      are     adequately        presented     in   the    materials

before   the   court      and    argument         would   not   aid    the   decisional

process.

                                                                VACATED AND REMANDED

                                              4